          Case 2:17-cr-00219-CJB-MBN Document 89 Filed 10/05/20 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


      UNITED STATES OF                                                    CRIMINAL ACTION
      AMERICA

      VERSUS                                                              17-219

      TAGGET WILLIAMS                                                     SECTION: “J” (5)




                                          ORDER & REASONS

           Before the Court is a Motion for Compassionate Release (Rec. Doc. 82) filed

by Defendant Tagget Williams. The Government opposes the motion. (Rec. Doc. 86).

Having considered the motion and memoranda, the record, and the applicable law,

the Court finds that the motion should be DENIED.

                         FACTS AND PROCEDURAL BACKGROUND

           Williams pleaded guilty, pursuant to a plea agreement, to one count of

conspiracy to possess with intent to distribute five kilograms or more of cocaine

hydrochloride on November 9, 2018. He was originally sentenced to a mandatory-

minimum ten-year term of imprisonment on February 7, 2019, which was later

reduced to 62 months. His projected release date is April 9, 2021.

           Williams filed the instant motion on August 12, 2020.1 He seeks to serve the

remaining months of his sentence on home confinement to avoid the possibility of

contracting COVID-19. He claims that another inmate in his unit tested positive on



1   (Rec. Doc. 82, at 5); see, e.g., Spotville v. Cain, 149 F.3d 374, 378 (5th Cir. 1998) (prison mailbox rule).
      Case 2:17-cr-00219-CJB-MBN Document 89 Filed 10/05/20 Page 2 of 4




July 22, 2020, and that there is no way to practice social distancing in his unit. He

attests he has completed the Bureau of Prisons’ (“BOP”) Residential Drug Abuse

Program, has been a “model prisoner,” and has a safe place to reside upon his release.

Williams is 46 and does not indicate that he is currently suffering from any medical

conditions.

                                LEGAL STANDARD

      “A court, on a motion by the BOP or by the defendant after exhausting all BOP

remedies, may reduce or modify a term of imprisonment, probation, or supervised

release after considering the factors of 18 U.S.C. § 3553(a), if ‘extraordinary and

compelling reasons warrant such a reduction.’” United States v. Chambliss, 948 F.3d

691, 692 (5th Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)). To meet the exhaustion

requirement, a defendant must submit a request to “the warden of the defendant’s

facility” for the BOP “to bring a motion [for compassionate release] on the defendant’s

behalf.” § 3582(c)(1)(A). If the request is denied, the defendant must pursue and

exhaust “all administrative rights to appeal.” Id. Alternatively, the requirement is

considered satisfied after “30 days from the receipt of such a request by the warden.”

Id. The exhaustion requirement is mandatory but not jurisdictional, meaning it may

be waived if the Government does not raise it. See United States v. Franco ___ F.3d

____, 2020 WL 5249369, at *2 (5th Cir. Sept. 3, 2020); see also Fort Bend Cty. v. Davis,

139 S. Ct. 1843, 1849 (2019).

      In addition to finding extraordinary and compelling reasons, the Court must

also find that a sentence reduction “is consistent with applicable policy statements




                                           2
          Case 2:17-cr-00219-CJB-MBN Document 89 Filed 10/05/20 Page 3 of 4




issued by the Sentencing Commission.” § 3582(c)(1)(A). The U.S. Sentencing

Guidelines provide that a reduction should be granted only if “the defendant is not a

danger to the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2)

(p.s.).

          If the Court grants a sentence reduction, it may impose a term of supervised

release with conditions, including home confinement, “that does not exceed the

unserved portion of the original term of imprisonment.” § 3582(c)(1)(A).

                                     DISCUSSION

          Williams submitted a compassionate release request to the warden of the

facility where he is incarcerated on July 9, 2020,2 and filed the instant motion on

August 12, 2020. Accordingly, the Court finds that Williams has satisfied the

exhaustion requirement.

          The Sentencing Guidelines define four categories of circumstances that

constitute extraordinary and compelling reasons: (1) the medical condition of the

defendant; (2) the age of the defendant; (3) family circumstances; and (4) other

reasons as determined by the Director of the Bureau of Prisons. § 1B1.13, comment.

(n.1). Age is a qualifying circumstance when the defendant is at least 65 years old.

Id. comment. (n.1(B)). Williams is only 46, so he does not qualify on this ground.

Additionally, he has not provided the Court with any information concerning his

medical condition or family circumstances. The BOP’s denial of his compassionate

release request indicated that “[a] review of [his] medical records and Presentence



2   (Rec. Doc. 86-2).


                                            3
          Case 2:17-cr-00219-CJB-MBN Document 89 Filed 10/05/20 Page 4 of 4




Report d[id] not reveal a terminal or debilitated medical condition.” 3 Thus, Williams

has not established extraordinary and compelling reasons and therefore does not

qualify for compassionate release.

          Finally, to the extent Williams requests home confinement apart from

compassionate release, the Court cannot grant his request because it lacks the

authority to order BOP to transfer him to home confinement. See 18 U.S.C. § 3621(b);

United States v. Voda, 994 F.2d 149, 151-52 (5th Cir. 1993); see also United States v.

Mabe, No. 3:15-CR-133, 2020 U.S. Dist. LEXIS 66269, at *1 (E.D. Tenn. Apr. 15,

2020).

                                     CONCLUSION

          Accordingly,

          IT IS HEREBY ORDERED that Williams’s Motion for Compassionate

Release (Rec. Doc. 82) is DENIED.

          New Orleans, Louisiana, this 5th day of October, 2020.




                                         CARL J. BARBIER
                                         UNITED STATES DISTRICT JUDGE




3   (Rec. Doc. 86-3, at 1).


                                            4
